Citation Nr: 1631183	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for elevated cholesterol.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for vertigo due to chemical and anti-viral agent exposure.

4.  Entitlement to a compensable rating for a head injury.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a thyroid disability.

6.  Entitlement to service connection for a thyroid disability, to include hypothyroidism with fatigue, claimed as due to an undiagnosed illness and chemical and anti-viral agent exposure.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a throat disability. 

8.  Entitlement to service connection for a throat disability, claimed as due to an undiagnosed illness and chemical exposure.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder (dominant) disability.

10.  Entitlement to service connection for a right shoulder (dominant) disability. 

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.

12.  Entitlement to service connection for sinusitis, claimed as due to undiagnosed illness and chemical exposure.

13.  Entitlement to service connection for hair loss, to include male pattern baldness, due to chemical and anti-viral agent exposure.

14. Entitlement to service connection for muscle weakness due to chemical and anti-viral agent exposure, or as the result of an undiagnosed illness.

15.  Entitlement to service connection for defective vision associated with service-connected head injury.

16.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a gastrointestinal disorder due to chemical and anti-viral agent exposure, to include as secondary to service-connected irritable bowel syndrome (IBS).

17.  Entitlement to service connection for Bell's palsy due to chemical and anti-viral agent exposure.

18.  Entitlement to service connection for a gall bladder dysfunction, claimed as due to chemical and anti-viral agent exposure, to include as secondary to service-connected IBS.

19.  Entitlement to service connection for recurrent allergies, claimed as due to chemical exposure.

20.  Entitlement to service connection for a cardiovascular disability, claimed as chest pain due to chemical exposure or as a result of an undiagnosed illness.

21.  Entitlement to service connection for fibromyalgia. 

22.  Entitlement to service connection for a sleeping disability, claimed as sleep apnea, due to service-connected posttraumatic stress disability (PTSD) and/or chemical and anti-viral agent exposure.

23.  Entitlement to service connection for an acquired psychiatric disability, other than service-connected posttraumatic stress disorder (PTSD). 

24.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1992, including verified service in Southwest Asia.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2016, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

The issue of entitlement to an earlier effective date earlier than October 5, 2014 for the grant of service connection for PTSD has been raised by the record at the Veteran's May 2016 BVA hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Additional evidence has been associated with the Veteran's Virtual claims file since the issuance of the most recent Statement of the Cases (SOC).  However, in a May 2016 statement the Veteran waived AOJ consideration of additional evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to a compensable rating for a head injury and entitlement to service connection for a thyroid disability, throat disability, hair loss disability, muscle weakness, defective vision, GERD, Bell's palsy, a gall bladder dysfunction, recurrent allergies, a sleeping disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his May 2016 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to service connection for vertigo, and for whether new and material evidence has been submitted to reopen claims of entitlement to service connection for elevated cholesterol and a left shoulder disability.

2.  An August 2002 rating decision last denied service connection a thyroid disability; a February 2002 rating decision last denied service connection for throat, right shoulder, and sinusitis disabilities.  

3.  Evidence pertaining to the Veteran's thyroid, throat, right shoulder, and sinusitis disabilities was not previously submitted, relates to unestablished facts that are necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

4.  The Veteran's right shoulder (dominant) disability and sinusitis had their onset in service or are otherwise etiologically related to his service. 

5.  The Veteran's complaints of chest pain have not been associated with any underlying diagnosis and are not otherwise accompanied by objective indications of a qualifying chronic disability. 

6.  The Veteran has qualifying service in Southwest Asia and his diagnosed fibromyalgia has manifested to a degree of 10 percent or more since his separation from service.

7.  The competent and credible evidence of record does not support a finding that the Veteran has an acquired psychiatric disability other than PTSD, causally related to, or aggravated by, service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for vertigo, and for whether new and material evidence has been submitted to reopen claims of entitlement to service connection for elevated cholesterol and a left shoulder disability, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The August 2002 rating decision that last denied service connection for a thyroid disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The February 2002 rating decision that last denied service connection for throat, right shoulder, and sinusitis disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  The evidence received since the last final rating decisions (August 2002- thyroid; February 2002- throat, right shoulder, sinusitis) is new and material and the claims for service connection for thyroid, throat, right shoulder, and sinusitis are reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

5.  A right shoulder (dominant) disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  A cardiovascular disability, claimed as chest pain, was not incurred in or aggravated by service (to include as a result of an undiagnosed illness).  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

8.  The criteria for service connection for fibromyalgia have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2015).

9.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran indicated his desire to withdraw his appeal regarding the issues of entitlement to service connection for vertigo, and for whether new and material evidence has been submitted to reopen claims of entitlement to service connection for elevated cholesterol and a left shoulder disability, at his May 2016 BVA hearing.  See BVA Hearing Transcript (T.) at 7, 9, 10.  The Board finds that the Veteran and his representative's statements indicating the Veteran's intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding his claims for entitlement to service connection for vertigo, and for whether new and material evidence has been submitted to reopen claims of entitlement to service connection for elevated cholesterol and a left shoulder disability claims, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and they are dismissed.

II. New and Material Evidence

The Veteran most recently filed a request to reopen his claims for entitlement to service connection for thyroid, throat, right shoulder and sinusitis disabilities in August 2008.  

At the time of his last final denials (August 2002- thyroid; February 2002- throat, right shoulder, sinusitis), evidence of record included service treatment records and  treatment records. 

Since the last final denials, evidence added includes the Veteran's statements, BVA hearing testimony, VA and private treatment records, and VA examinations.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for thyroid, throat, right shoulder and sinusitis disabilities are reopened.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Right Shoulder and Sinusitis

In-service treatment records reflect treatment for and complaints of shoulder pain for 2 weeks in May 1987.  The Veteran was treated for sinus congestion in January 1987.  

The Veteran asserts that he has suffered from a right shoulder disability and sinusitis since service.  His complaints have remained consistent throughout the years. 

A March 2000 opinion from the Veteran's private treating internal medicine specialist noted that the Veteran had chronic shoulder pain and chronic sinus problems.  It was noted that the Veteran's records had been reviewed and it was his opinion that the Veteran had been suffering with chronic pain and these conditions were present when he was still on active duty.  Although a VA examination was obtained in August 2009, etiological opinions were not obtained. 

The Board finds that based on the fact that the Veteran was treated for his right shoulder and sinusitis in service, has reported consistent statements regarding the continuity of his symptomatology, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The nature and extent of the problems related to service is not before the Board. 

Accordingly, the Board concludes that a grant of service connection for right shoulder and sinusitis disabilities is warranted.

Cardiovascular Disability

The Veteran is claiming service connection for a cardiovascular disability, claimed as chest pain due to chemical exposure or as a result of an undiagnosed illness.   

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.

A 'medically unexplained chronic multisymptom illness' contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.'  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Service treatment records did not reflect any cardiovascular problems or complaints.  A May 1992 separation examination reflected a normal heart clinical evaluation.  The Veteran denied heart trouble in a report of medical history completed at that time.  Following service, treatment records have noted complaints by the Veteran of chest pain.  However, cardiac examinations have all reflected normal findings. 

Significantly, chest pain is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is merely a symptom.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent evidence of a current disability manifested by a heart disability during the course of the appeal, service connection cannot be granted for this disability, and any further consideration of the Veteran's service connection claim on a direct basis is not necessary.  

An exception applies if chest pain is due to a qualifying chronic disability, to include an undiagnosed illness or a medically unexplained multi- symptom illness after Persian Gulf service.  38 U.S.C.A. § 1117(g)(1); 38 C.F.R. § 3.317(b).  The regulations clarify that there must be objective indications of a qualifying chronic disability, which include signs or symptoms in the medical sense, of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).

Here, while the Veteran's reports of chest pain are credible, all clinical evaluations have shown no actual cardiac problem.  In other words, there are no objective indications of a qualifying chronic disability.  Thus, the Board has no basis on which to conclude that service connection under 38 C.F.R. § 3.317 is warranted. 

While the Veteran believes that he has current cardiac disability related to service, his lay opinion on this matter is not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Rendering a diagnosis of a chronic cardiac disability, and determining the etiology of such a disorder, is a complex medical question.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

No factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to diagnose such conditions, or to offer an opinion on the causal relationship or nexus between such disorder and his period of active service.  For these reasons, his lay opinions are not competent evidence.  Furthermore, he has not otherwise provided medical evidence to establish that he currently has chronic cardiac disability. 

In this regard, the Board notes that the Veteran was provided a VA examination in August 2009.  An examination at that time reflected normal findings, providing evidence against this claim of high probative weight. 

For the reasons set forth herein, the Board finds that the preponderance of the evidence is against the service connection claim on appeal.  Thus, this issue must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Fibromyalgia

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  38 C.F.R. § 3.317.  Such disability or illness must become manifest either during active service or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).
 
In this case, the Veteran DD-214 reflects that he had service in Southwest Asia between September 15, 1990 and April 1, 1991.  As such, the Board finds that the Veteran has qualifying service in Southwest Asia for the purposes of the presumption in favor of Persian Gulf War veterans. Id.

Post service treatment records reflect a diagnosis of fibromyalgia.  The Veteran submitted a June 2014 Fibromyalgia Disability Benefits Questionnaire which reflected a diagnosis of fibromyalgia and noted that the Veteran was currently taking Lyrica to control his symptoms.  A November 2015 private treatment record noted a diagnosis of fibromyalgia. 

The Board notes that an August 2014 VA examiner most recently opined that the Veteran did not have fibromyalgia.  However, in this case there is no reason to doubt the competence or credibility of the private physicians.  As such, at a minimum there is no reason for the Board to prefer one opinion concerning the presence of fibromyalgia over another.  Therefore, the evidence is at least in equipoise as to the presence of fibromyalgia.  38 C.F.R. § 3.102.
 
Based on this evidence, the Board finds that the Veteran has a current diagnosis of fibromyalgia and that the disability has manifested to a sufficient degree following the Veteran's separation from service.  In this regard, the DBQ noted that the Veteran was prescribed Lyrica for daily use.  Therefore, service connection for fibromyalgia is warranted based on the presumption in favor of Persian Gulf War veterans.  38 C.F.R. § 3.317.
Acquired Psychiatric Disability, Other than PTSD

The Veteran is currently service-connected for PTSD.  He asserts that service connection is additionally warranted for an acquired psychiatric disability, other than PTSD. 

Service treatment records do not reflect treatment for an acquired psychiatric disability.  A May 1992 separation examination noted a normal psychiatric clinical evaluation.  Importantly, the Veteran denied depression or excessive worry, or nervous trouble of any sort, in a report of medical history completed at that time, providing factual evidence against his claim. 

The Board has also considered the statements of the Veteran regarding continuity of symptoms of his acquired psychiatric disability, other than PTSD, since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic  38 C.F.R. § 3.309(a).  Although psychoses is a disease identified under 3.309(a), the Veteran does not have this diagnosis.  As the Veteran has not exhibited a psychiatric disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of an acquired psychiatric disability, other than PTSD, is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

A November 2015 Disability Benefits Questionnaire was completed.  The Veteran was diagnosed with PTSD.  It was noted that he did not have more than one mental disorder diagnosed.  Symptoms attributed to his PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships. 

The Veteran might sincerely believe that he has an acquired psychiatric disability, other than PTSD, that is related to his active service, as a lay person he is not competent to relate any current acquired psychiatric diagnosis to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the November 2015 DBQ which found no other diagnosis of PTSD, and found the Veteran's symptoms of depressed mood and anxiety to be symptoms of his already service-connected PTSD. 

The Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability, other than PTSD, is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, BVA hearing testimony, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Information in the claims file reflects that the Veteran was informed in a February 2009 letter that all efforts to obtain his service records had been exhausted.  It was requested that he submit any service treatment records in his possession.  As such, the Board finds that the RO has satisfied its duty to assist in obtaining the Veteran's in-service treatment records to the extent possible under the circumstances.

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis above has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Next, the Veteran was afforded examinations for his heart in August 2009 and in November 2015 for his psychiatric disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, the statements of the appellant, and determined that the Veteran did not exhibit a cardiovascular disability or a psychiatric disability other than his already service-connected PTSD. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for elevated cholesterol is dismissed without prejudice.

The claim for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability is dismissed without prejudice.

The claim for entitlement to service connection for vertigo due to chemical and anti-viral agent exposure is dismissed without prejudice.

The claim for service connection for a thyroid disability is reopened.

The claim for service connection for a throat disability is reopened. 

The claim for service connection for a right shoulder (dominant) disability is reopened.

Service connection for a right shoulder (dominant) disability is granted. 

The claim for service connection for sinusitis is reopened.

Service connection for sinusitis, claimed as due to undiagnosed illness and chemical exposure is granted.

Service connection for a cardiovascular disability, claimed as chest pain due to chemical exposure or as a result of an undiagnosed illness, is denied.

Service connection for fibromyalgia is granted. 

Service connection for an acquired psychiatric disability, other than service-connected PTSD, is denied. 


REMAND

Increased Rating for a Head Injury-  With respect to the Veteran's claim for an increased rating for a head injury, the Veteran was last afforded a VA examination in May 2011. 

More importantly, the Veteran's statements indicate that his head injury has worsened since his last VA examination.  Additionally, a recently submitted April 2014 Brain MRI reflected white matter changes in the Veteran's brain. 

As such, the Board finds that the Veteran should be afforded a new Traumatic Brain Injury examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Thyroid, Hair Loss, and Bell's Palsy-  The Veteran asserts that he suffers from a thyroid disability, hair loss disability, and Bell's palsy related to service.  He has made allegations of being exposed to chemicals and anti-viral agents.   It is noted that a January 2010 letter from the Office of the Assistant Secretary of Defense acknowledged that although the Veteran was likely exposed to low levels of chemicals they had not been found to result in long term health effects.  

Although service treatment records do not note a thyroid disability, a December 1995 private treatment record, only a few years following separation from service noted the Veteran reporting a past medical history of having a cyst removed from his thyroid in 1992.  The Veteran is currently diagnosed with hypothyroidism.   Given that a formal finding was made in September 2009 that the Veteran's service treatment records between November 1982 and September 1992 are incomplete, the Board finds that a VA examination with etiological opinion are warranted with respect to his thyroid claim.  

With respect to his hair loss and Bell's palsy claim, the Veteran has been diagnosed with hair loss in an August 2009 VA examination and was diagnosed with Bell's palsy in February 2006.  At an August 2009 VA examination it noted that the Veteran's Bell's palsy had resolved with no residuals.  The Veteran testified at his May 2016 BVA hearing that he continued to suffer from residuals of Bell's palsy, including issues with closing his eyelids.  Based on the Veteran's testimony the Board finds an additional VA examination with respect to Bell's palsy is warranted.  With respect to his hair loss claim the Veteran has attributed his hair loss to chemicals or anti-viral agents.  He has reported that he began losing his hair in service.  The Board finds an etiological opinion is necessary with respect to this claim. 

Throat Disability-  The Veteran asserts that he has a throat disability due to chemical exposure in service.  Service treatment records reflect treatment for tonsillitis in 1988 and dysphagia.  The Veteran was afforded an August 2009 VA examination which noted that the Veteran had been diagnosed with acute tonsillitis in 1988 but now had a normal clinical examination.  Nevertheless, treatment records during the period on appeal reflect a diagnosis of dysphagia in June 2015.  As the Veteran was treated in service for dysphagia and currently has a diagnosis, the Board finds an additional VA examination with etiological opinion is warranted. 

Muscle Weakness-  The Veteran has been granted service connection for fibromyalgia in the decision above.  He has separately claimed that he suffers from a muscle weakness disability due to chemical or anti-viral agents.  

It is unclear if he has a separate diagnosis of a muscle weakness disability separate from his now service-connected fibromyalgia.  The Board finds a VA examination and etiological opinion are warranted. 

Defective Vision- The Veteran asserts that he suffers from defective vision associated with his service-connected head injury.  The Veteran underwent a VA examination in May 2011 which noted refractive error and presbyopia.  The Veteran asserts in a March 2016  Statement of Accredited Representative that he has blurred vision even with glasses.  

The Veteran is competent to report vision problems.  The Board finds that a VA examination and opinion are necessary to see if the Veteran does have a vision disability caused or aggravated by his service-connected head injury. 

GERD and Gall Bladder Dysfunction-  The Veteran was afforded a September 2012 VA examination.  Although the VA examiner concluded that the Veteran's claimed disabilities are not secondary to his service-connected irritable bowel syndrome (IBS), the examiner did not discuss whether the Veteran's service-connected IBS aggravated (worsened) his GERD or gall bladder dysfunction.  38 C.F.R. § 3.310(b).  The Board finds that this examination is not adequate an additional medical opinion should be obtained on remand. 

Recurrent Allergies-  The Veteran has been granted service connection for sinusitis in the Board's decision above.  He asserts that he has recurrent allergies due to chemical exposure in service.  A March 2014 treatment record noted a diagnosis of environmental allergies.  

Again, it is unclear if the Veteran's allergies are related to his service. The Board finds that a VA compensation examination and medical opinion is critical to the claims and should be obtained. 

Sleeping Disability-  The Veteran asserts that he suffers from a sleeping disability due to his service-connected PTSD and/or chemical and anti-viral agent exposure.  Treatment records following service demonstrate a diagnosis of insomnia and sleep apnea.  The Board finds that a VA compensation examination and medical opinion is critical to the claim and should be obtained. 

Again, it is unclear if this is just part of the Veteran's PTSD, or a separate problem.

Hypertension - Service treatment records reflect some elevated blood pressure readings in service.  Following service, the Veteran has been diagnosed with hypertension. In light of the evidence, the Veteran should be afforded VA examination to determine the nature and etiology of his hypertension. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Traumatic Brain Injury VA examination to determine the nature and severity of his service- connected head injury.  The Veteran's claims file should be provided to the examiner.  

The examiner(s) should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his thyroid, hair loss, Bell's palsy, throat, muscle weakness, defective vision, GERD, gall bladder, recurrent allergies, sleep apnea, and hypertension disabilities and their relationship, if any, to his military service, to include chemicals or anti-viral agents.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

(a)  Thyroid Disability-  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his thyroid disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include exposure to chemicals or anti-viral agents. 

(b)  Hair Loss Disability-  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his hair loss disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include exposure to chemicals or anti-viral agents. 

(c)  Bell's Palsy-  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his Bell's palsy disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include exposure to chemicals or anti-viral agents. 

(d)  Throat Disability-  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his throat disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include exposure to chemicals. 
 
(e)  Muscle Weakness-  The examiner should specifically state whether the Veteran's symptoms of muscle weakness are attributed to a known clinical diagnosis; and whether he has a separate diagnosis from his fibromyalgia. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his muscle disability (if any) had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include exposure to chemicals or anti-viral agents. 

(f)  Defective Vision-  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his defective vision had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service. 

The VA examiner is also asked to provide an opinion as to: Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's defective vision is caused by his service-connected head injury.  

The VA examiner is also asked to provide an opinion as to:  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's defective vision is aggravated by his service-connected head injury.  

(g)  GERD-  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his GERD had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service, to include exposure to chemicals or anti-viral agents. 

The VA examiner is also asked to provide an opinion as to: Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD is caused by his service-connected IBS.  

The VA examiner is also asked to provide an opinion as to:  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD is aggravated by his service-connected IBS.  

(h)  Gall Bladder Dysfunction-  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that his gall bladder dysfunction had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service, to include exposure to chemicals or anti-viral agents. 

The VA examiner is also asked to provide an opinion as to: Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's gall bladder dysfunction is caused by his service-connected IBS.  

The VA examiner is also asked to provide an opinion as to:  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's gall bladder dysfunction is aggravated by his service-connected IBS.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

(i) Recurrent Allergies-  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his recurrent allergies had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include exposure to chemicals.

(j)  Sleep Apnea-  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his sleep disability, diagnosed as sleep apnea, had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service, to include exposure to chemicals or anti-viral agents. 

The VA examiner is also asked to provide an opinion as to: Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is caused by his service-connected PTSD.  

The VA examiner is also asked to provide an opinion as to:  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his service-connected PTSD.  

(k) Hypertension-  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his hypertension had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include elevated blood pressure readings in service. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  This is a highly complex case.  The RO/AMC should review the case in detail.

After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


